Fourth Court of Appeals
                                San Antonio, Texas
                                      October 22, 2014

                                    No. 04-14-00492-CV

                             IN THE INTEREST OF K.B.F.,

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-PA-02954
                         Honorable Richard Garcia, Judge Presiding


                                      ORDER
       The appellee's motion for extension of time to file brief is hereby GRANTED. Time is
extended to October 23, 2014.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of October, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court